Case:21-11338-MER Doc#:44 Filed:08/10/21              Entered:08/10/21 10:05:40 Page1 of 1

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO



In re:                                       )
                                             )      Case No. 21-11338 MER
TANJA R. KINNEY,                             )      Chapter 7
                                             )
                              Debtor.        )


 ORDER GRANTING TRUSTEE’S APPLICATION TO EMPLOY BK GLOBAL REAL
            ESTATE SERVICES AS LISTING AGENT/BROKER


       This matter having come before the Court on the Trustee’s Application to Employ BK
Global Real Estate Services as Listing Agent/Broker (the “Application”) filed by Jared C. Walters,
chapter 7 trustee (the “Trustee”), and the Court being advised in the premises, the Court hereby:

       ORDERS that the Application is GRANTED. Trustee is authorized to employ BK Global
Real Estate Services as listing agent/broker in connection with the marketing and sale of the
address of 298 Middle Street, Rangely, Colorado 81648 (the “Property”). The Court further

       ORDERS that commissions shall be earned only upon closing of the sale of the Property
and shall not be paid without prior application and approval of this Court.

         DATED this                   August
                        10th day of ________________, 2021.

                                             BY THE COURT:


                                             _________________________________
                                             Hon. Michael E. Romero, Chief Judge
                                             United States Bankruptcy Court
